DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
Claims 1-14 and 24-29 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of a method of occluding a left atrial appendage of a patient comprising injecting a crosslinkable biomaterial into the LAA of the patient that includes the combination of recited limitations in claim 1.
Previously cited prior art reference Kassab discloses (Figs. 1A, 2C, 4D) a method of occluding a left atrialappendage (LAA) of a patient comprising injecting a crosslinkable biomaterial [i.e. an biological adhesive (47; Par. 0035)] into the LAA of the patient; wherein the crosslinkable biomaterial conforms to the local anatomy of the LAA (Fig. 2C) upon injection and reacts to forma biocompatible polymeric matrix [Note, biological adhesives are old and well-known to be made up of polymeric material] that adopts the 3-dimensional shape of the patient’s LAA cavity [i.e. the LAA is filled (Fig. 2E and claim 4 of prior art reference), hence the crosslinkable biomaterial takes on the shape of the LAA cavity], thereby filling the patient’s LAA cavity and prevents the stagnation of blood therewithin [i.e. the LAA is sealed by the crosslinkable biomaterial (Par. 0036), hence blood cannot flow in/into the LAA]; injecting the crosslinkable biomaterial into the LAA of a patient using a delivery catheter (10), wherein the delivery catheter comprises a proximal region (20, 30); a distal region (22, 32), adistal tip (A and/or B, see annotated figure above); a first lumen (34 and/or 24) extending from the proximal region to the distal region (Par. 0023 & 0027); and an occluding element (14) positioned in proximity to the distal tip (Fig. 1A); wherein the occluding element comprises an inflatable balloon configured to substantially seal the LAA when inflated (Par. 0024).

However, neither prior art reference teaches wherein the crosslinkable biomaterial has a viscosity of about 1,000 cP or less when injected into the LAA of the patient, and wherein the biocompatible polymeric matrix has a viscosity of at least about 50,000 cP and an elastic modulus of from about 0.01 kPa to about 100 kPa.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable. Furthermore a teaching reference with this missing structure could not be found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771